               Case 3:20-cr-05001-BHS Document 28 Filed 08/18/20 Page 1 of 2




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT FOR THE
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA
 8
 9
     UNITED STATES OF AMERICA,                      NO. CR20-5001BHS
10
                                                    ORDER VACATING TRIAL DATE
                                  Plaintiff,
11
12                           v.

13
     DARVEONTRAE MALIK COLLINS,
14
                                  Defendant.
15
16
17          Based on General Orders No. 01-20, 02-20, 03-20, 04-20, 08-20, 09-20 and 11-20

18 issued in response to the continuing outbreak of Coronavirus Disease 2019 (COVID-19), the
19 Court determines that trial in this case cannot proceed on the currently scheduled date of
20 September 1, 2020. General Order No. 08-20 continues all grand jury proceedings, as well
21 as civil and criminal in-person hearings and trial dates scheduled to occur before August 3,
22 2020 pending further order of the Court. General Order No. 09-20, issued on June 25, 2020
23 continues the procedures in General Order 04-20 (pertaining to conducting criminal
24 proceedings other than trial by video or telephone conference) another 90 days from the date
25 of its issue as they are necessary to preserve the public health and safety. General Order No.
26 11-20, issued on July 30, 2020 continues the procedures established by General Orders 02-20
27 and 03-20 until September 8, 2020.
28          Given that these proceedings will be conducted remotely, the undersigned concludes



     Order Continuing Trial – 1
               Case 3:20-cr-05001-BHS Document 28 Filed 08/18/20 Page 2 of 2




 1 for the same reasons that in-person trials cannot proceed at least through September 8, 2020.
 2          For the reasons detailed in General Orders No. 02-20 and 08-20 and 11-20, the ends
 3 of justice served by a continuance outweigh the best interests of the public and the defendant
 4 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv). For the same reasons, extraordinary
 5 circumstances exist under 18 U.S.C. § 3060(C) and justice requires delay of all criminal
 6 preliminary hearings during the time period of these continuances.
 7          IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
 8          The trial date of September 1, 2020, and all other upcoming dates in this case, are
 9 hereby VACATED.
10          The parties shall file a Joint Status Report on or before September 8, 2020, with an
11 agreed proposed schedule for a trial date and all pretrial deadlines. If the parties do not agree
12 on a proposed schedule, each side shall set forth, in a single report, separate proposals for the
13 trial date and pretrial deadlines.
14          IT IS FURTHER ORDERED that the time between the first instance on which the
15 undersigned continued a trial in the instant case pursuant to the suspension of criminal trials
16 in the Western District of Washington caused by the COVID-19 outbreak and September 8,
17 2020, is excluded in computing the time within which trial must commence because the ends
18 of justice served by continuing trial outweigh the best interest of the public and the defendant
19 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to order continuing trial would likely
20 make trial impossible and result in a miscarriage of justice and would deny counsel for the
21 defendant and government counsel the reasonable time necessary for effective preparation,
22 taking into account the exercise of due diligence. Id. § (B)(i), (iv).
23          Dated this 18th day of August, 2020.
24
25
26
27
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
28



     Order Continuing Trial – 2
